SUPERIOR COURT
OF THE

STATE OF DELAWARE

E. SCOTT BRADLEY 1 The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947
TELEPHONE (302) 856-5256

October 8, 2019

William D. Fletcher, Jr., Esquire Marc Moreau
Schmittinger & Rodriguez, P.A. Sherri Moreau

414 South State Street 5923 Old Shawnee Road
P.O. Box 497 Milford, DE 19963

Dover, DE 19903-0497
Marc Moreau
d/b/a Wrenches Auto Repair
5923 Old Shawnee Road
Milford, DE 19963

Re: Stuart Bozievich v. Marc Moreau, d/b/a Wrenches Auto Repair,
Marc Moreau, Individually, Sherri Moreau, Individually, and
Jonathan J. Plump
Civil Action No. S16C-12-004 ESB
Dear Counsel and Mr. and Mrs. Moreau:
This is my decision on Stuart Bozievich’s Motion for Reargument. A
motion for reargument will only be granted if the Court has overlooked controlling

precedent or legal principles, or has misapprehended the law or facts such as

would have changed the outcome of the underlying decision.' I ruled, after an

' Kennedy v. Invacare Corp., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006).
inquisition hearing, that Bozievich was not entitled to any damages because he had
not produced expert testimony about the value of his 1974 Corvette before and
after it was damaged in a fire at the Moreaus’ garage.

I based my decision on the Delaware Supreme Court’s decision in Storey v.
Castner, where the Court stated the following:

It has long been the rule in Delaware that the measure of damages in

cases of this character is the value of the vehicle damaged

immediately before and immediately after the accident. When it is

not feasible to repair a damaged automobile, as is the case under the

instant facts, the measure of damages is the value of the car just

before the accident and its salvage value immediately after the

accident. Estimates of such values must necessarily be produced

directly from an expert witness.’
A plain reading of Storey explicitly requires expert witness testimony of the before
and after values of an unrepairable automobile in order to establish damages.
Although Storey’s holding is unambiguous, Bozievich has brought to my attention
several cases, decided both before and after Storey, which appear to contradict it

on this issue. In an effort to provide some clarity to the parties, I will address

those decisions here.

*314 A.2d 187, 191 (Del. 1973) (emphasis added) (citation omitted).

2
In support of the expert testimony requirement of both before and after
values of an unrepairable automobile to establish damages, the Storey Court cited
its previous decision in Stuart v. Rizzo.? However, the Stuart Court made clear
that the owner of the damaged vehicle in that case had been correctly allowed to
testify as to the value of his vehicle before the accident.’ The Stuart Court
provided its reasoning, stating:

An owner may testify as to the value of his vehicle before the

accident — this on the theory that, being familiar with his property, he

is presumed to know its worth in a general way. We know of no

comparable theory, however, upon which the ordinary owner may be

presumed to know the value of his vehicle in damaged condition.

Such knowledge must necessarily come from an expert witness,

whose testimony must be produced directly, and not by hearsay.°
Essentially, the Stuart Court held that mere ownership of personal property was
enough to support a general knowledge of the property’s value, at least insofar as
to make an owner’s testimony in this regard admissible in court. The Storey Court
did not address this apparent contradiction.

The Stuart Court’s holding that an owner may testify as to the value of his

vehicle before an accident is based on longstanding Delaware case law on the

2242 A.2d 477 (Del. 1968).
* Id. at 480.
° Id. (citation omitted).
admissibility of lay witness testimony concerning the value of property.°
Additionally, the rationale supporting the admissibility of such testimony has been
applied in various contexts in more recent Delaware cases.’

Thus, when it is all said and done, it was permissible for Bozievich to testify
about the value of his 1974 Corvette before the fire, but not the value of it after the
fire. Bozievich needed an expert to do that and he did not have one, making it
impossible for me to calculate the damages that he may have been entitled to. A
damages claim must be proven, it may not be speculative or conjectural.® I will
note that Bozievich testified that his 1974 Corvette had a salvage value of
$600.00. It was certainly worth something. If Bozievich’s 1974 Corvette had
been totally destroyed in the fire, then a decision that it was worth nothing would
have been reasonable. That was not the case, as evidenced by Bozievich’s

testimony and the post-fire picture of the car which showed that the Corvette

° See State v. 0.15 Acres of Land, etc., 169 A.2d 256, 257 (Del. 1961); see also
Ligon v. Brooks, 196 A. 200 (Del. Super. Nov. 22, 1937).

” See E. Shore Nat. Gas Co. v. Glasgow Shopping Ctr. Corp., 2007 WL 3112479
(Del. Super. Oct. 3, 2007) (allowing testimony from a corporation’s agent as to the
value of condemned real estate); Atwell v. RHIS, Inc., 2007 WL 625277 (Del.
Super. Feb. 14, 2007) (permitting testimony from owner on value of personal
property including clothing and children’s toys); McNair v. Automart, LLC, 2016
WL 6477028 (Del. Com. Pl. Nov. 2, 2016) (allowing owner testimony as to value
of his automobile before conversion).

* Atwell, 2007 WL 625277, at *1.
suffered a bit of smoke damage, but was certainly not totally destroyed.
Therefore, I will deny Bozievich’s Motion for Reargument.

IT IS SO ORDERED.

Very truly yours, 4

YW

E. Scott Bradley

ESB:tll

cc: Prothonotary’s Office